Exhibit 10.1

ALLBRITTON COMMUNICATIONS COMPANY

$455,000,000

8% Senior Notes due 2018

PURCHASE AGREEMENT

April 22, 2010

DEUTSCHE BANK SECURITIES INC.

BANC OF AMERICA SECURITIES LLC

As Representatives for the several Initial Purchasers

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Ladies and Gentlemen:

Allbritton Communications Company, a Delaware corporation (the “Issuer”), hereby
confirms its agreement with Deutsche Bank Securities Inc. and Banc of America
Securities LLC, as representatives (the “Representatives”) for the several
Initial Purchasers named in Schedule I (the “Initial Purchasers”), as set forth
in this purchase agreement (this “Purchase Agreement”).

Section 1. The Notes. Subject to the terms and conditions herein contained, the
Issuer proposes to issue and sell to the Initial Purchasers $455,000,000
aggregate principal amount of its 8% Senior Notes due 2018 (the “Notes”). The
Notes are to be issued under an indenture (the “Indenture”) to be dated on or
about April 30, 2010 by and between the Issuer and U.S. Bank National
Association, as Trustee (the “Trustee”).

The Notes will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Act”), in reliance
on exemptions therefrom.

In connection with the sale of the Notes, the Issuer has prepared a preliminary
offering memorandum dated April 16, 2010 (the “Preliminary Memorandum”) setting
forth or including a description of the terms of the Notes, the terms of the
offering of the Notes, a description of the Issuer and its business and any
material developments relating to the Issuer after the date of the most recent
historical financial statements included, or incorporated by reference, therein.
As used herein, “Pricing Disclosure Package” shall mean the Preliminary
Memorandum, as supplemented or amended by the written communications listed on
Annex A hereto in the most recent form that has been prepared and delivered by
the Issuer to the Initial Purchasers in connection with their solicitation of
offers to purchase Notes prior to the time when sales of the Notes were first
made (the “Time of Execution”). Promptly after the Time of Execution and in any
event no later than the second Business Day following the Time of Execution, the
Issuer



--------------------------------------------------------------------------------

will prepare and deliver to each Initial Purchaser a final offering memorandum
(the “Final Memorandum”), which will consist of the Preliminary Memorandum with
such changes therein as are required to reflect the information contained in the
amendments or supplements listed on Annex A hereto. The Issuer hereby confirms
that it has authorized the use of the Pricing Disclosure Package, the Final
Memorandum and the Recorded Road Show (defined below) in connection with the
offer and sale of the Notes by the Initial Purchasers. Any references herein to
the Offering Memorandum shall be deemed to refer to and include any documents
incorporated by reference therein as of the date of such Offering Memorandum,
and any reference to any amendment or supplement to the Offering Memorandum
shall be deemed to refer to and include any document filed under the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder (the
“Exchange Act”), after the date of such Offering Memorandum, unless otherwise
noted.

The Initial Purchasers and their direct and indirect transferees of the Notes
will be entitled to the benefits of the Registration Rights Agreement, in form
and substance reasonably satisfactory to the Representatives (the “Registration
Rights Agreement”), pursuant to which the Issuer will agree, among other things,
to file a registration statement (the “Registration Statement”) with the
Securities and Exchange Commission (the “Commission”) registering the Notes or
the Exchange Notes (as defined in the Registration Rights Agreement) under the
Act.

Prior to or concurrently with the closing of the offering of the Notes, the
Company will enter into an amendment (the “Amendment”) of the Issuer’s existing
$65 million senior secured credit facility (such senior secured credit facility,
as amended, the “Amended Senior Secured Credit Facility”), in order to permit,
among other things, the issuance of the Notes.

The Notes are being issued to finance, together, if needed, with (x) borrowings
under the Issuer’s Amended Senior Secured Credit Facility and (y) cash on hand,
the Issuer’s cash tender offer (the “Tender Offer”) for all of its existing
7.75% senior subordinated notes due 2012 (the “2012 Notes”), any unpaid interest
from the most recent interest payment date applicable to the 2012 Notes and
fees, premiums and expenses incurred in connection therewith.

Section 2. Representations and Warranties. As of the Time of Execution and at
the Closing Date, the Issuer represents and warrants to and agrees with each of
the Initial Purchasers as follows (references in this Section 2 to the “Offering
Memorandum” are to (i) the Pricing Disclosure Package in the case of
representations and warranties made as of the Time of Execution and (ii) both
the Pricing Disclosure Package and the Final Memorandum in the case of
representations and warranties made at the Closing Date):

(a) The Preliminary Memorandum, on the date hereof, did not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. At the Time of Execution, the Pricing Disclosure Package
does not, and on the Closing Date (as defined in Section 3 below), will not, and
the Final Memorandum as of its date and on the Closing Date will not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that the Issuer makes no
representation or warranty as to the information contained

 

-2-



--------------------------------------------------------------------------------

in or omitted from the Pricing Disclosure Package and the Final Memorandum, in
reliance upon and in conformity with information relating to an Initial
Purchaser furnished in writing to the Issuer by or on behalf of the Initial
Purchaser through the Representatives expressly for inclusion therein. The
Issuer has not distributed or referred to and will not distribute or refer to
any written communications (as defined in Rule 405 of the Act) that constitutes
an offer to sell or solicitation of an offer to buy the Notes (each such
communication by the Issuer or its agents and representatives (other than the
Pricing Disclosure Package and the Final Memorandum) an “Issuer Written
Communication”) other than the Pricing Disclosure Package, the Final Memorandum
and the recorded electronic road show made available to investors (the “Recorded
Road Show”). Any information in an Issuer Written Communication that is not
otherwise included in the Pricing Disclosure Package and the Final Memorandum
does not conflict with the Pricing Disclosure Package or the Final Memorandum
and, each Issuer Written Communication, when taken together with the Pricing
Disclosure Package does not at the Time of Execution and when taken together
with the Final Memorandum at the Closing Date will not, contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. No stop order preventing the use of the
Pricing Disclosure Package or the Final Memorandum, or any order asserting that
any of the transactions contemplated by this Purchase Agreement are subject to
the registration requirements of the Act, has been issued or, to the knowledge
of the Issuer, threatened and no proceedings for that purpose have been
instituted or are pending or, to the knowledge of the Issuer, are contemplated
by the Commission or any state securities commission.

(b) The Pricing Disclosure Package and the Final Memorandum, as delivered from
time to time, shall incorporate by reference the most recent Annual Report of
the Issuer on Form 10-K filed with the Commission, each Quarterly Report of the
Issuer on Form 10-Q and each Current Report of the Issuer on Form 8-K filed with
the Commission since the filing of the end of the fiscal year to which such
Annual Report relates. The documents incorporated or deemed to be incorporated
by reference in the Pricing Disclosure Package and the Final Memorandum at the
time they were or hereafter are filed with the Commission complied and will
comply in all material respects with the requirements of the Exchange Act and,
when read together with the other information in the Offering Memorandum, at the
Time of Execution and at the Closing Date, do not and will not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(c) The accountants who certified the financial statements and supporting
schedules, if any, and the notes thereto included or incorporated by reference
in the Offering Memorandum are an independent registered public accounting firm
within the meaning of the Act and the rules and regulations promulgated
thereunder.

(d) The audited and unaudited financial statements and the related schedules, if
any, and notes thereto included or incorporated by reference in the Offering
Memorandum present fairly in all material respects the financial position of the
Issuer and its consolidated subsidiaries (collectively, the “Subsidiaries”), at
the dates indicated and the

 

-3-



--------------------------------------------------------------------------------

statement of operations, stockholders’ equity (or accumulated deficit) and cash
flows of the Issuer and its Subsidiaries, for the periods specified; except as
otherwise stated in the Offering Memorandum, said financial statements have been
prepared in conformity with generally accepted accounting principles Generally
Accepted in the United States of America (“GAAP”) applied on a consistent basis
throughout the periods involved. The supporting schedules, if any, included or
incorporated by reference in the Offering Memorandum present fairly in all
material respects the information stated therein. The selected financial data
and the summary financial information included in the Offering Memorandum
present fairly in all material respects the information shown therein and have
been compiled on a basis consistent in all material respects with that of the
audited and unaudited financial statements included therein.

(e) Since the date of the most recent financial statements appearing in the
Offering Memorandum except as otherwise stated therein, (i) there has been no
material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Issuer and its
Subsidiaries, all considered as one enterprise (a “Material Adverse Change”),
whether or not arising in the ordinary course of business, (ii) none of the
Issuer or the Subsidiaries has incurred any liabilities or obligations, direct
or contingent, other than in the ordinary course of business, and there have
been no transactions entered into by the Issuer or any of its Subsidiaries,
other than those in the ordinary course of business, that are material with
respect to the Issuer and its Subsidiaries, considered as one enterprise, and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Issuer on any class of its outstanding capital stock.

(f) The Issuer has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware with
requisite corporate power and authority to own, lease and operate its properties
and to conduct its business as described in the Offering Memorandum and to enter
into and perform its obligations under this Purchase Agreement; and the Issuer
is duly qualified as a foreign corporation to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure to so qualify would not, individually or in the
aggregate, have a material adverse effect on the condition, financial or
otherwise, or the earnings, business affairs or business prospects of the Issuer
and its Subsidiaries, all considered as one enterprise (a “Material Adverse
Effect”).

(g) Each Subsidiary has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has requisite corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the Offering
Memorandum; and each Subsidiary is duly qualified as a foreign corporation to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify
would not have a Material Adverse Effect; except as otherwise disclosed in the
Offering Memorandum, all of the outstanding equity interests of each Subsidiary
has been duly authorized and validly issued, is fully paid and non-assessable
and is owned by the Issuer, directly or through Subsidiaries, free and clear of
any security interest, mortgage, pledge,

 

-4-



--------------------------------------------------------------------------------

lien, encumbrance, claim or equity, except for (i) pledges of all of the issued
and outstanding shares of capital stock of WSET, Incorporated; Allbritton
Television Productions, Inc.; Allfinco, Inc.; TV Alabama, Inc.; ACC Licensee,
Inc., and Harrisburg Television, Inc. pursuant to that certain Pledge Agreement
(the “Pledge Agreement”) dated as of August 23, 2005, as amended, among the
Issuer, Allbritton Group, Inc., Allfinco, Inc. and Bank of America, N.A., as
agent, and (ii) pledges of the outstanding membership interests of KTUL LLC and
KATV LLC pursuant to the Pledge Agreement.

(h) As of the Closing Date, the authorized capital stock of the Issuer will
consist of 20,000 shares of common stock, par value $0.05 per share (the “Common
Stock”), all of which is outstanding, and 1,000 shares of preferred stock, 200
shares of which have been designated for issue as Series A Redeemable Preferred
Stock, par value $1.00 per share, no shares of which are issued and outstanding;
and the shares of the Issuer’s issued and outstanding Common Stock have been
duly authorized and validly issued and are fully paid and non-assessable.

(i) Neither the Issuer nor any of its Subsidiaries is in violation of its
respective charter or by-laws (or comparable charter or governing documents)
(the “Incorporation Documents”) or in default in the performance or observance
of any material obligation, agreement, covenant or condition contained in any
material contract, indenture, mortgage, loan agreement, note, lease or other
instrument to which the Issuer or any of its Subsidiaries is a party or by which
the Issuer or any of its Subsidiaries may be bound, or to which any of the
property or assets of the Issuer or any of its Subsidiaries is subject
(collectively, with the Incorporation Documents, the “Agreements and
Instruments”); and the execution, delivery and performance of this Purchase
Agreement, the Registration Rights Agreement, the Exchange Notes, the Private
Exchange Notes (as defined in the Registration Rights Agreement), the Indenture,
the Notes and any other agreement or instrument entered into or issued or to be
entered into or issued by the Issuer in connection with the transactions
contemplated hereby, thereby or in the Offering Memorandum (collectively,
“Transaction Documents”), and the consummation of the transactions contemplated
herein, therein and in the Offering Memorandum, the entering into of any
Agreement or the issuance of any Instrument in connection therewith and the use
of the proceeds from the sale of the Notes as described in the Offering
Memorandum under the caption “Use of Proceeds”, and compliance by the Issuer
with its obligations hereunder and thereunder do not and will not conflict with
or constitute a breach of, or default under any Agreements and Instruments, or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Issuer or any of its Subsidiaries pursuant to any
Agreements and Instruments, administrative regulation or administrative or court
decree.

(j) Except as will be disclosed in the Offering Memorandum, no labor dispute
with the employees of the Issuer or any of its Subsidiaries exists or, to the
knowledge of the Issuer, is imminent that could reasonably be expected to result
in any Material Adverse Change.

 

-5-



--------------------------------------------------------------------------------

(k) Except as will be set forth in the Offering Memorandum, (i) there is no
action, suit or proceeding before or by any court or governmental agency or
body, domestic or foreign, now pending or, to the knowledge of the Issuer,
threatened, against or affecting the Issuer or any of its Subsidiaries that is
required to be disclosed in the Offering Memorandum (other than as disclosed
therein), or could reasonably be expected to result in any Material Adverse
Change, or that could reasonably be expected to materially and adversely affect
the properties or assets thereof or the consummation of the transactions
contemplated by the Transaction Documents or the Offering Memorandum and
(ii) all pending legal or governmental proceedings to which the Issuer or any of
its Subsidiaries is a party or of which any of their respective property or
assets is the subject that will not be described in the Offering Memorandum,
including ordinary routine litigation incidental to the business, could not
reasonably be expected to have a Material Adverse Effect.

(l) (i) The Issuer and its Subsidiaries own or possess, or can acquire on
reasonable terms, the patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks and trade names (collectively, “Intellectual Property”) used in
their respective businesses as currently conducted, except where the failure to
so own, possess or acquire such Intellectual Property could not reasonably be
expected to have a Material Adverse Effect; (ii) to the Issuer’s knowledge, the
use of Intellectual Property by the Issuer and its Subsidiaries in their
respective businesses as currently conducted does not infringe or conflict with,
and neither the Issuer nor any of its Subsidiaries has received any written
notice of any infringement of or conflict with, asserted rights of others with
respect to any Intellectual Property and which infringement or conflict (if the
subject of any unfavorable decisions, ruling or finding), singly or in the
aggregate, could reasonably be expected to result in any Material Adverse
Change, (iii) neither the Issuer nor any of its Subsidiaries has received any
written notice of any infringement of or conflict with asserted rights of others
with respect to any Intellectual Property and which infringement or conflict (if
the subject of any unfavorable decisions, ruling or finding), singly or in the
aggregate, could reasonably be expected to result in any Material Adverse
Change, and (iv) to the Issuer’s knowledge, there are no facts which would
render any Intellectual Property invalid or inadequate to protect the interest
of the Issuer or any of its Subsidiaries therein and which invalidity or
inadequacy, singly or in the aggregate, could reasonably be expected to result
in any Material Adverse Change.

(m) Neither the Issuer nor any of its Subsidiaries has (i) taken, directly or
indirectly, any action designed to, or that might reasonably be expected to,
cause or result in stabilization or manipulation of the price of any security of
the Issuer to facilitate the sale or resale of the Notes or (ii) (A) sold, bid
for, purchased or paid any person any compensation for soliciting purchases of,
the Notes in a manner that would require registration of the Notes under the Act
or (B) paid or agreed to pay to any person any compensation for soliciting
another to purchase any other securities of the Issuer in a manner that would
require registration of the Notes under the Act.

(n) No authorization, approval or consent of any court or governmental authority
or agency is necessary in connection with the sale of the Notes hereunder or the
consummation by the Issuer of any of the other transactions contemplated hereby,
except such as have been obtained under the Communications Act of 1934, as
amended (the

 

-6-



--------------------------------------------------------------------------------

“FCA”), or as may be required under state securities laws or as will be
disclosed in the Offering Memorandum, and except where the failure to obtain
such authorization, approval or consent would not be reasonably expected to have
a material adverse effect on the ability of the Issuer to execute, deliver and
perform this Agreement or to consummate the offering and sale of the Notes in
accordance with the terms hereof. No qualification of the Indenture under the
Trust Indenture Act of 1939, as amended (the “TIA”), is required in connection
with the sale of the Notes hereunder.

(o) Except as will be disclosed in the Offering Memorandum, (i) the Issuer and
its Subsidiaries possess such certificates, authorizations or permits
(collectively, “Permits”) issued by the appropriate state, federal or foreign
regulatory agencies or bodies materially necessary to conduct the business now
operated by them and proposed to be operated by them as will be described in the
Offering Memorandum; and (ii) neither the Issuer nor any of its Subsidiaries has
received any written notice of proceedings relating to the revocation or
modification of any such Permit which, singly or in the aggregate, if the
subject of any unfavorable decision, ruling or finding, would have a Material
Adverse Effect.

(p) The Issuer and its Subsidiaries have good title to or valid leasehold
interests in all real property owned by or leased to, as applicable, them that
are material to the Issuer and its Subsidiaries considered as one enterprise, in
each case free and clear of all liens, encumbrances and defects except (i) as do
not materially interfere with the use made and proposed to be made of such
properties, (ii) as will be described in the Offering Memorandum (including the
notes to the financial statements contained therein), (iii) as are described in
clauses (i) and (ii) of subparagraph (g) above or (iv) as could not reasonably
be expected to have a Material Adverse Effect.

(q) The Issuer has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents.

(r) This Purchase Agreement has been duly authorized, executed and delivered by
the Issuer.

(s) The Indenture meets the requirements for qualification under the TIA. The
Indenture has been duly authorized by the Issuer and, at the Closing Date, will
have been duly executed and delivered by the Issuer and will constitute a valid
and binding agreement of the Issuer, enforceable against the Issuer in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.

(t) The Registration Rights Agreement has been duly authorized by the Issuer
and, at the Closing Date, will have been duly executed and delivered by the
Issuer, and will constitute a valid and binding agreement of the Issuer,
enforceable against the Issuer in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditor’s rights
generally or by general equitable principles and, as to rights of
indemnification, by principles of public policy.

 

-7-



--------------------------------------------------------------------------------

(u) The Notes, the Exchange Notes and the Private Exchange Notes have all been
duly authorized and, at the Closing Date, the Notes will have been duly executed
by the Issuer and, when executed by the Issuer and authenticated by the Trustee
in accordance with the provisions of the Indenture and, in the case of the
Notes, when delivered to and paid for by the Initial Purchasers in accordance
with the terms of this Purchase Agreement, will constitute valid and binding
obligations of the Issuer, enforceable against the Issuer in accordance with the
terms of such instruments, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles, and will be in the form contemplated by, and entitled to the
benefits of, the Indenture.

(v) Each of this Purchase Agreement, the Registration Rights Agreement, the
Indenture and the Notes will conform in all material respects to the respective
statements relating thereto to be contained in the Offering Memorandum.

(w) Except as will be disclosed in the Offering Memorandum, there are no
business relationships or related party transactions required to be disclosed
therein by Item 404 of Regulation S-K promulgated by the Commission and the
descriptions of each business relationship or related party transaction
described therein are in all material respects fair and accurate descriptions of
the relationships and transactions so described.

(x) None of the Issuer or the Subsidiaries is, and upon the issuance and sale of
the Notes as herein contemplated and the application of the net proceeds
therefrom as will be described in the Offering Memorandum will not be, an
“investment company” or an entity “controlled” by an “investment company” as
such terms are defined in the Investment Company Act of 1940, as amended (the
“1940 Act”).

(y) None of the Issuer or any agent acting on behalf of the Issuer has taken,
and none of them will take, any action that might cause this Purchase Agreement
or the issuance or sale of the Notes to violate Regulation T (12 C.F.R. Part
220), Regulation U (12 C.F.R. Part 221) or Regulation X (12 C.F.R. Part 224) of
the Board of Governors of the Federal Reserve System.

(z) Except as would not, individually or in the aggregate, have a Material
Adverse Effect (A) each of the Issuer and the Subsidiaries is in compliance with
and not subject to liability under applicable Environmental Laws (as defined
below), (B) each of the Issuer and the Subsidiaries has made all filings and
provided all notices required under any applicable Environmental Law, and has
and is in compliance with all Permits required under any applicable
Environmental Laws and each of them is in full force and effect, (C) there is no
civil, criminal or administrative action, suit, demand, claim, hearing, notice
of violation, investigation, proceeding, notice or demand letter or request for
information pending or, to the knowledge of the Issuer or any of the
Subsidiaries, threatened against the Issuer or any of the Subsidiaries under any
Environmental Law, (D) no

 

-8-



--------------------------------------------------------------------------------

lien, charge, encumbrance or restriction has been recorded under any
Environmental Law with respect to any assets, facility or property owned,
operated, leased or controlled by the Issuer or any of the Subsidiaries,
(E) none of the Issuer or the Subsidiaries has received written notice that it
has been identified as a potentially responsible party under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), or any comparable state law and (F) no property or facility of the
Issuer or any of the Subsidiaries is (i) listed or proposed for listing on the
National Priorities List under CERCLA or is (ii) listed in the Comprehensive
Environmental Response, Compensation, Liability Information System List
promulgated pursuant to CERCLA, or on any comparable list maintained by any
state or local governmental authority.

For purposes of this Purchase Agreement, “Environmental Laws” means the common
law and all applicable federal, state and local laws or regulations, codes,
orders, decrees, judgments or injunctions issued, promulgated, approved or
entered thereunder, relating to pollution or protection of public or employee
health and safety or the environment, including, without limitation, laws
relating to (i) emissions, discharges, releases or threatened releases of
hazardous materials into the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), (ii) the
manufacture, processing, distribution, use, generation, treatment, storage,
disposal, transport or handling of hazardous materials, and (iii) underground
and above ground storage tanks and related piping, and emissions, discharges,
releases or threatened releases therefrom.

(aa) Subject to compliance by the Initial Purchasers with the representations
and warranties and procedures in Section 8 hereof, it is not necessary in
connection with the offer, sale and delivery of the Notes to the Initial
Purchasers and to each purchaser described in Section 8(a)(ii) in the manner
contemplated by this Purchase Agreement and the Offering Memorandum to register
the Notes under the Act or to qualify the Indenture under the TIA. No form of
general solicitation or general advertising was used by the Issuer, its
Affiliates (as such term is defined in Rule 501(b) under the Act) or any person
acting on its or any of their behalf (other than the Initial Purchasers, as to
whom the Issuer makes no representation) in connection with the offer and sale
of the Notes, including, but not limited to, articles, notices or other
communications published in any newspaper, magazine, or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising. No
securities of the same class as the Notes have been issued and sold by the
Issuer within the six-month period immediately prior to the date hereof.

(bb) With respect to those Notes sold in reliance on Regulation S under the Act
(“Regulation S”), (i) none of the Issuer, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Issuer
makes no representation) has engaged or will engage in any directed selling
efforts within the meaning of Regulation S and (ii) each of the Issuer and its
Affiliates and any person acting on its or their behalf (other than the Initial
Purchasers, as to whom the Issuer makes no representation) has complied and will
comply with the offering restrictions requirement of Regulation S.

 

-9-



--------------------------------------------------------------------------------

(cc) When the Notes are issued and delivered pursuant to this Purchase
Agreement, such Notes will not be of the same class (within the meaning of
Rule 144A) as securities of the Issuer that are listed on a national securities
exchange registered under Section 6 of the Exchange Act or that are quoted in a
United States automated inter-dealer quotation system.

(dd) The execution and delivery of the Transaction Documents and the sale of the
Notes to be purchased by the purchasers described in Section 8(a)(ii) will not
involve any prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code. The representation made by the Issuer in the preceding
sentence is made in reliance upon and subject to the accuracy of, and compliance
with, the representations and covenants made or deemed made by the purchasers
described in Section 8(a)(ii) as will be set forth in the Offering Memorandum
under the Section titled “Transfer Restrictions.”

(ee) The Offering Memorandum, as of its date, will contain all the information
specified in, and satisfy the requirements of, Rule 144A(d)(4) under the Act.

(ff) The Issuer and its Subsidiaries have filed all federal, state, local and
foreign tax returns that are required to be filed or have duly requested
extensions thereof and have paid all taxes that are due and required to be paid
by any of them and any related assessments, fines or penalties, except for any
such tax, assessment, fine or penalty that is being contested in good faith and
by appropriate proceedings and except where the failure to file or pay could not
reasonably be expected to have a Material Adverse Effect; and adequate charges,
accruals and reserves have been provided for in the financial statements
referred to in Section 2(d) above in respect of all federal, state, local and
foreign taxes for all periods as to which the tax liability of the Issuer or any
of its subsidiaries has not been finally determined or remains open to
examination by applicable taxing authorities.

(gg) The Issuer and its Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(hh) The Issuer and the Subsidiaries maintain an effective system of “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that
is designed to ensure that information required to be disclosed by the Issuer in
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Issuer’s management as
appropriate to allow timely decisions regarding

 

-10-



--------------------------------------------------------------------------------

required disclosure. The Issuer and the Subsidiaries have carried out
evaluations, with the participation of management, of the effectiveness of their
disclosure controls and procedures in accordance with Rule 13a-15 of the
Exchange Act.

(ii) Immediately after the consummation of the transactions contemplated by this
Purchase Agreement, the fair value and present fair saleable value of the assets
of each of the Issuer and the Subsidiaries (each on a consolidated basis) will
exceed the sum of its stated liabilities and identified contingent liabilities;
none of the Issuer or the Subsidiaries (each on a consolidated basis) is, nor
will any of the Issuer or the Subsidiaries (each on a consolidated basis) be,
after giving effect to the execution, delivery and performance of this Purchase
Agreement and the consummation of the transactions contemplated hereby, (a) left
with unreasonably small capital with which to carry on its business as it is
proposed to be conducted, (b) unable to pay its debts (contingent or otherwise)
as they mature or (c) otherwise insolvent.

(jj) The statistical and market-related data included in the Offering Memorandum
are based on or derived from sources that the Issuer and the Subsidiaries
reasonably believe to be reliable.

Any certificate signed by any officer of the Issuer or any Subsidiary and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed a joint and several representation and warranty by the Issuer
and each of the Subsidiaries to the Initial Purchasers as to the matters covered
thereby.

Section 3. Purchase, Sale and Delivery of the Notes. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Issuer agrees to issue
and sell to the Initial Purchasers, and each Initial Purchaser severally, and
not jointly, agrees to purchase, the respective principal amount of Notes set
forth opposite its name on Schedule I hereto at 98.00% of their principal amount
(the “Purchase Price”). One or more certificates in definitive form for the
Notes that the Initial Purchasers have severally agreed to purchase hereunder,
and in such denomination or denominations and registered in such name or names
as the Initial Purchasers requests, upon notice to the Issuer at least 36 hours
prior to the Closing Date, shall be delivered by or on behalf of the Issuer to
the Initial Purchasers, against payment by or on behalf of the Initial
Purchasers of the purchase price therefor by wire transfer (same day funds, to
such account or accounts as the Issuer shall specify prior to the Closing Date
or by such means as the parties hereto shall agree prior to the Closing Date.
Such delivery of and payment for the Notes shall be made at the offices of
Cahill Gordon & Reindel LLP, 80 Pine Street, New York, New York at 10:00 A.M.,
New York time, on April 30, 2010, or at such other place, time or date as the
Initial Purchasers and the Issuer may agree upon, such time and date of delivery
against payment being herein referred to as the “Closing Date.” The Issuer will
make such certificate or certificates for the Notes available for checking and
packaging by the Initial Purchasers at the offices of Deutsche Bank Securities
Inc. in New York, New York, or at such other place as Deutsche Bank Securities
Inc. may designate, at least 24 hours prior to the Closing Date.

Section 4. Offering by the Initial Purchasers. The Initial Purchasers propose to
make an offering of the Notes at the price and upon the terms set forth in the
Pricing Disclosure Package and the Final Memorandum as soon as practicable after
this Purchase Agreement is entered into and as in the judgment of the Initial
Purchasers is advisable.

 

-11-



--------------------------------------------------------------------------------

Section 5. Covenants of the Issuer. The Issuer covenants and agrees with each of
the Initial Purchasers that:

(a) Until the later of (i) the completion of the distribution of the Notes by
the Initial Purchasers and (ii) the Closing Date, the Issuer will not amend or
supplement the Pricing Disclosure Package or the Final Memorandum or otherwise
distribute or refer to any written communication (as defined under Rule 405 of
the Act) that constitutes an offer to sell or a solicitation of an offer to buy
the Notes (other than the Pricing Disclosure Package, the Recorded Road Show and
the Final Memorandum) or file any report with the Commission under the Exchange
Act unless the Initial Purchasers shall previously have been advised and
furnished a copy for a reasonable period of time prior to the proposed
amendment, supplement or report and as to which the Initial Purchasers shall
have given their consent (such consent not to be unreasonably withheld,
conditioned or delayed). The Issuer will promptly, upon the reasonable request
of the Initial Purchasers or counsel for the Initial Purchasers, make any
amendments or supplements to the Pricing Disclosure Package and the Final
Memorandum that may be necessary or advisable in connection with the resale of
the Notes by the Initial Purchasers.

(b) The Issuer will cooperate with the Initial Purchasers in arranging for the
qualification of the Notes for offering and sale under the securities or “Blue
Sky” laws of which jurisdictions as the Initial Purchasers may designate and
will continue such qualifications in effect for as long as may be necessary to
complete the resale of the Notes; provided, however, that in connection
therewith, the Issuer shall not be required to qualify as a foreign corporation
or to execute a general consent to service of process in any jurisdiction or
subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.

(c) (1) If, at any time prior to the completion of the sale by the Initial
Purchasers of the Notes, any event occurs or information becomes known as a
result of which the Pricing Disclosure Package and the Final Memorandum as then
amended or supplemented would include any untrue statement of a material fact,
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or if
for any other reason it is necessary at any time to amend or supplement the
Pricing Disclosure Package and the Final Memorandum to comply with applicable
law, the Issuer will promptly notify the Initial Purchasers thereof and will
prepare, at the expense of the Issuer, an amendment or supplement to the Pricing
Disclosure Package and the Final Memorandum that corrects such statement or
omission or effects such compliance and (2) if at any time prior to the Closing
Date (i) any event shall occur or condition shall exist as a result of which any
of the Pricing Disclosure Package as then amended or supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or any Issuer Written
Communication would conflict with the Pricing Disclosure Package as then amended
or supplemented, or (ii) it is necessary to amend or

 

-12-



--------------------------------------------------------------------------------

supplement any of the Pricing Disclosure Package so that any of the Pricing
Disclosure Package or any Issuer Written Communication will comply with law, the
Issuer will immediately notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (a) above, furnish to the Initial Purchasers
such amendments or supplements to any of the Pricing Disclosure Package or any
Issuer Written Communication (it being understood that any such amendments or
supplements may take the form of an amended or supplemented Final Memorandum) as
may be necessary so that the statements in any of the Pricing Disclosure Package
as so amended or supplemented will not, in light of the circumstances under
which they were made, be misleading or so that any Issuer Written Communication
will not conflict with the Pricing Disclosure Package or so that the Pricing
Disclosure Package or any Issuer Written Communication as so amended or
supplemented will comply with law.

(d) The Issuer will, without charge, provide to the Initial Purchasers and to
counsel for the Initial Purchasers as many copies of the Pricing Disclosure
Package, any Issuer Written Communication and the Final Memorandum or any
amendment or supplement thereto as the Initial Purchasers may reasonably
request.

(e) The Issuer will apply the net proceeds from the sale of the Notes as set
forth under “Use of Proceeds” in the Pricing Disclosure Package and the Final
Memorandum.

(f) For so long as any of the Notes remain outstanding, the Issuer will furnish
to the Initial Purchasers copies of all reports and other communications
(financial or otherwise) furnished by the Issuer to the Trustee or to the
holders of the Notes and, upon request, copies of any reports or financial
statements furnished to or filed by the Issuer with the Commission or any
national securities exchange on which any class of securities of the Issuer may
be listed.

(g) Prior to the Closing Date, the Issuer will furnish to the Initial
Purchasers, as soon as they have been prepared, a copy of any unaudited interim
financial statements of the Issuer for any period subsequent to the period
covered by the most recent financial statements appearing in the Pricing
Disclosure Package and the Final Memorandum.

(h) None of the Issuer or any of its Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the Act) that could be integrated with the sale of the Notes in a
manner which would require the registration under the Act of the Notes.

(i) The Issuer will not, and will not permit any of the Subsidiaries or their
respective Affiliates or persons acting on their behalf to, engage in any form
of general solicitation or general advertising (as those terms are used in
Regulation D under the Act) in connection with the offering of the Notes or in
any manner involving a public offering within the meaning of Section 4(2) of the
Act.

(j) For so long as any of the Notes remain outstanding, the Issuer will make
available at its expense, upon request, to any holder of such Notes and any
prospective purchasers thereof the information specified in Rule 144A(d)(4)
under the Act, unless the Issuer is then subject to Section 13 or 15(d) of the
Exchange Act.

 

-13-



--------------------------------------------------------------------------------

(k) During the period beginning on the date hereof and continuing to the date
that is 180 days after the Closing Date, without the prior written consent of
the Representatives, the Issuer will not offer, sell, contract to sell or
otherwise dispose of, except as provided hereunder, any securities of the Issuer
(or securities guaranteed by the Issuer) that are substantially similar to the
Notes.

(l) None of the Issuer or any of its Affiliates will engage in any directed
selling efforts (as that term is defined in Regulation S) with respect to the
Notes.

(m) For a period of one year (calculated in accordance with paragraph (d) of
Rule 144 under the Act) following the date any Notes are acquired by the Issuer
or any of its Affiliates, none of the Issuer or any of its Affiliates will sell
any such Notes.

(n) In connection with Notes offered and sold in an offshore transaction (as
defined in Regulation S) the Issuer will not register any transfer of such Notes
not made in accordance with the provisions of Regulation S and will not, except
in accordance with the provisions of Regulation S, if applicable, issue any such
Notes in the form of definitive securities.

Section 6. Expenses. The Issuer agrees to pay all costs and expenses incident to
the performance of its obligations under this Purchase Agreement, whether or not
the transactions contemplated herein are consummated or this Purchase Agreement
is terminated pursuant to Section 11 hereof, including all costs and expenses
incident to (i) the printing, word processing or other production of documents
with respect to the transactions contemplated hereby, including any costs of
printing the Pricing Disclosure Package and the Final Memorandum and any
amendment or supplement thereto, and any “Blue Sky” memoranda, (ii) all
arrangements relating to the delivery to the Initial Purchasers of copies of the
foregoing documents, (iii) the fees and disbursements of the counsel, the
accountants and any other experts or advisors retained by the Issuer,
(iv) preparation (including printing), issuance and delivery to the Initial
Purchasers of the Notes, (v) the qualification of the Notes under state
securities and “Blue Sky” laws, including filing fees and reasonable fees and
disbursements of counsel for the Initial Purchasers relating thereto,
(vi) expenses in connection with the “roadshow” and any other meetings with
prospective investors in the Notes, (vii) fees and expenses of the Trustee
including reasonable fees and expenses of counsel, and (viii) any fees charged
by investment rating agencies for the rating of the Notes. If the sale of the
Notes provided for herein is not consummated because any condition to the
obligations of the Initial Purchasers set forth in Section 7 hereof is not
satisfied, because this Purchase Agreement is terminated or because of any
failure, refusal or inability on the part of the Issuer to perform all
obligations and satisfy all conditions on its part to be performed or satisfied
hereunder (other than solely by reason of a default by the Initial Purchasers of
their obligations hereunder after all conditions hereunder have been satisfied
in accordance herewith), the Issuer agrees to promptly reimburse the Initial
Purchasers upon demand for all out-of-pocket expenses (including reasonable
fees, disbursements and charges of Cahill Gordon & Reindel LLP, counsel for the
Initial Purchasers) that shall have been incurred by the Initial Purchasers in
connection with the proposed purchase and sale of the Notes.

 

-14-



--------------------------------------------------------------------------------

Section 7. Conditions of the Initial Purchasers’ Obligations. The obligation of
the Initial Purchasers to purchase and pay for the Notes shall, in its sole
discretion, be subject to the satisfaction or waiver of the following conditions
on or prior to the Closing Date:

(a) The Pricing Disclosure Package and the Final Memorandum shall be in form and
substance reasonably satisfactory to the Representatives. The Issuer shall have
complied with Section 5(a) hereof.

(b) On the Closing Date, the Initial Purchasers shall have received the opinion,
dated as of the Closing Date and addressed to the Initial Purchasers, of
Fulbright & Jaworski L.L.P., counsel for the Issuer, in the form attached hereto
as Exhibit A, and otherwise in form and substance reasonably satisfactory to
counsel for the Initial Purchasers.

(c) On the Closing Date, the Initial Purchasers shall have received the opinion,
dated as of the Closing Date and addressed to the Initial Purchasers, of Jerald
N. Fritz, Esq., Senior Vice President, Legal and Strategic Affairs, of the
Issuer, in the form attached hereto as Exhibit B, and otherwise in form and
substance reasonably satisfactory to counsel for the Initial Purchasers.

(d) On the Closing Date, the Representatives shall have received the opinion, in
form and substance satisfactory to the Representatives, dated as of the Closing
Date and addressed to the Initial Purchasers, of Cahill Gordon & Reindel LLP,
counsel for the Initial Purchasers, with respect to certain legal matters
relating to this Purchase Agreement and such other related matters as the
Initial Purchasers may reasonably require. In rendering such opinion, Cahill
Gordon & Reindel LLP, shall have received and may rely upon such certificates
and other documents and information as it may reasonably request to pass upon
such matters.

(e) On the date hereof, the Initial Purchasers shall have received from
PricewaterhouseCoopers LLP a comfort letter dated the date hereof, in form and
substance satisfactory to counsel for the Initial Purchasers. On the Closing
Date, the Initial Purchasers shall have received from PricewaterhouseCoopers LLP
a comfort letter dated the Closing Date, in form and substance reasonably
satisfactory to counsel for the Initial Purchasers which shall refer to the
comfort letter dated as of the date hereof and reaffirm or update as of a more
recent date, the information stated in the comfort letter dated the date hereof.

(f) The representations and warranties of the Issuer contained in this Purchase
Agreement shall be true and correct in all material respects on and as of the
Time of Execution and on and as of the Closing Date as if made on and as of the
Closing Date; the statements of the Issuer’s officers made pursuant to any
certificate delivered in accordance with the provisions hereof shall be true and
correct in all material respects on and as of the date made and on and as of the
Closing Date; provided, that, solely for the purposes of determining the
satisfaction of the conditions in this Section 7(f), any qualification as to
“materiality” or “Material Adverse Effect” contained in any such representation
and warranty shall be disregarded; the Issuer shall have performed in all
material respects all covenants and agreements and satisfied in all material
respects all conditions on their part to be performed or satisfied hereunder at
or prior to the Closing Date; and, except as

 

-15-



--------------------------------------------------------------------------------

described in the Pricing Disclosure Package and Final Memorandum (exclusive of
any amendment or supplement thereto after the date hereof), subsequent to the
date of the most recent financial statements in such Memorandum, there shall
have been no event or development, and no information shall have become known,
that, individually or in the aggregate, has or would be reasonably expected to
have a Material Adverse Effect.

(g) The sale of the Notes hereunder shall not be enjoined (temporarily or
permanently) on the Closing Date.

(h) Subsequent to the date of the most recent financial statements in the
Pricing Disclosure Package and Final Memorandum (exclusive of any amendment or
supplement thereto after the date hereof), none of the Issuer or any of the
Subsidiaries shall have sustained any loss or interference with respect to its
business or properties from fire, flood, hurricane, accident or other calamity,
whether or not covered by insurance, or from any strike, labor dispute, slow
down or work stoppage or from any legal or governmental proceeding, order or
decree, which loss or interference, individually or in the aggregate, has or
would be reasonably likely to have a Material Adverse Effect.

(i) The Initial Purchasers shall have received a certificate of the Issuer,
dated the Closing Date, signed on behalf of the Issuer by its Chairman of the
Board, President or any Senior Vice President and the Chief Financial Officer,
to the effect that:

(i) the representations and warranties of the Issuer contained in this Purchase
Agreement are true and correct in all material respects on and as of the Time of
Execution and on and as of the Closing Date; provided that, solely for the
purposes of determining the satisfaction of the conditions in this
Section 7(i)(i), any qualification as to “materiality” or “Material Adverse
Effect” contained in any such representation and warranty shall be disregarded,
and the Issuer has performed all covenants and agreements and satisfied in all
material respects all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date;

(ii) at the Closing Date, since the date hereof or since the date of the most
recent financial statements in the Pricing Disclosure Package and Final
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), no event or development has occurred, and no information has become
known, that, individually or in the aggregate, has or would be reasonably likely
to have a Material Adverse Effect; and

(iii) the sale of the Notes hereunder has not been enjoined (temporarily or
permanently).

(j) On the Closing Date, the Initial Purchasers shall have received the
Registration Rights Agreement executed by the Issuer and such agreement shall be
in full force and effect at all times from and after the Closing Date until its
expiration in accordance with its terms, if any.

 

-16-



--------------------------------------------------------------------------------

(k) The Senior Secured Credit Facility shall have been amended by the Amendment
which shall be in form and substance reasonably acceptable to the
Representatives and the Amended Senior Secured Credit Facilities shall be in
full force and effect.

(l) On the Closing Date, the Issuer shall have irrevocably called for redemption
all of its 2012 Notes then outstanding and shall have complied with Article 10
of the indenture in respect of such 2012 Notes in order to satisfy and discharge
such 2012 Notes.

On or before the Closing Date, the Initial Purchasers and counsel for the
Initial Purchasers shall have received such further documents, opinions,
certificates, letters and schedules or instruments relating to the business,
corporate, legal and financial affairs of the Issuer and the Subsidiaries as
they shall have theretofore reasonably requested from the Issuer.

All such documents, opinions, certificates, letters, schedules or instruments
delivered pursuant to this Purchase Agreement will comply with the provisions
hereof only if they are reasonably satisfactory in all material respects to the
Representatives and counsel for the Initial Purchasers. The Issuer shall furnish
to the Initial Purchasers such conformed copies of such documents, opinions,
certificates, letters, schedules and instruments in such quantities as the
Initial Purchasers shall reasonably request.

Section 8. Offering of Notes; Restrictions on Transfer.

(a) Each of the Initial Purchasers agrees with the Issuer (as to itself only)
that (i) it has not and will not solicit offers for, or offer or sell, the Notes
by any form of general solicitation or general advertising (as those terms are
used in Regulation D under the Act) or in any manner involving a public offering
within the meaning of Section 4(2) of the Act; and (ii) it has and will solicit
offers for the Notes only from, and will offer the Notes only to (A) in the case
of offers inside the United States, persons whom the Initial Purchasers
reasonably believes to be qualified institutional buyers as defined in Rule 144A
under the Securities Act (“QIBs”) or, if any such person is buying for one or
more institutional accounts for which such person is acting as fiduciary or
agent, only when such person has represented to the Initial Purchasers that each
such account is a QIB, to whom notice has been given that such sale or delivery
is being made in reliance on Rule 144A, and, in each case, in transactions under
Rule 144A and (B) in the case of offers outside the United States, to persons
other than U.S. persons (“non-U.S. purchasers,” which term shall include dealers
or other professional fiduciaries in the United States acting on a discretionary
basis for non-U.S. beneficial owners (other than an estate or trust)); provided,
however, that, in the case of this clause (B), in purchasing such Notes such
persons are deemed to have represented and agreed as provided under the caption
“Transfer Restrictions” contained in the Pricing Disclosure Package and the
Final Memorandum.

(b) Each of the Initial Purchasers severally represents and warrants (as to
itself only) with respect to offers and sales outside the United States that
(i) it has and will comply with all applicable laws and regulations in each
jurisdiction in which it acquires, offers, sells or delivers Notes or has in its
possession or distributes any Pricing Disclosure Package and the Final
Memorandum or any such other material, in all cases at its own expense; (ii) the
Notes have not been and will not be offered or sold within the United States or
to, or for the account or benefit

 

-17-



--------------------------------------------------------------------------------

of, U.S. persons except in accordance with Regulation S under the Act or
pursuant to an exemption from the registration requirements of the Act; and
(iii) it has offered the Notes and will offer and sell the Notes (A) as part of
its distribution at any time and (B) otherwise until 40 days after the later of
the commencement of the offering and the Closing Date, only in accordance with
Rule 903 of Regulation S and, accordingly, neither it nor any persons acting on
its behalf have engaged or will engage in any directed selling efforts (within
the meaning of Regulation S) with respect to the Notes, and any such persons
have complied and will comply with the offering restrictions requirement of
Regulation S.

Terms used in this Section 8 and not defined in this Purchase Agreement have the
meanings given to them in Regulation S.

Section 9. Indemnification and Contribution.

(a) The Issuer agrees to indemnify and hold harmless each Initial Purchaser and
each person, if any, who controls any Initial Purchaser within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act against any losses,
claims, damages or liabilities to which any Initial Purchaser or such
controlling person may become subject under the Act, the Exchange Act or
otherwise, insofar as any such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon:

(i) any untrue statement or alleged untrue statement made by the Issuer in
Section 2 hereof;

(ii) any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package, any Issuer Written Communication or
the Final Memorandum or any amendment or supplement thereto; or

(iii) the omission or alleged omission to state, in the Pricing Disclosure
Package, any Issuer Written Communication or the Final Memorandum or any
amendment or supplement thereto, a material fact required to be stated therein
or necessary to make the statements therein not misleading,

and will reimburse, as reasonably incurred, the Initial Purchasers and each such
controlling person for any legal or other expenses incurred by the Initial
Purchasers or such controlling person in connection with investigating,
defending against or appearing as a third-party witness in connection with any
such loss, claim, damage, liability or action; provided, however, the Issuer
will not be liable in any such case to the extent that any such loss, claim,
damage, or liability arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission made in the Pricing
Disclosure Package or the Final Memorandum or any amendment or supplement
thereto in reliance upon and in conformity with written information concerning
the Initial Purchasers furnished to the Issuer by the Initial Purchasers through
the Representatives specifically for use therein. The indemnity provided for in
this Section 9 will be in addition to any liability that the Issuer may
otherwise have to the indemnified parties. The Issuer shall not be liable under
this Section 9 for any settlement of any claim or action effected without its
prior written consent, which shall not be unreasonably withheld.

 

-18-



--------------------------------------------------------------------------------

(b) Each of the Initial Purchasers, severally and not jointly, agrees to
indemnify and hold harmless the Issuer, its directors, its officers and each
person, if any, who controls the Issuer within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Issuer or any such director, officer or controlling
person may become subject under the Act, the Exchange Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in the Pricing Disclosure Package and
the Final Memorandum or any amendment or supplement thereto, or (ii) the
omission or the alleged omission to state therein a material fact required to be
stated in the Pricing Disclosure Package or the Final Memorandum or any
amendment or supplement thereto, or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information concerning such
Initial Purchaser, furnished to the Issuer by the Initial Purchasers through the
Representatives specifically for use therein; and subject to the limitation set
forth immediately preceding this clause, will reimburse, as reasonably incurred,
any legal or other expenses incurred by the Issuer or any such director, officer
or controlling person in connection with investigating or defending against or
appearing as a third party witness in connection with any such loss, claim,
damage, liability or action in respect thereof. The indemnity provided for in
this Section 9 will be in addition to any liability that the Initial Purchasers
may otherwise have to the indemnified parties. The Initial Purchasers shall not
be liable under this Section 9 for any settlement of any claim or action
effected without its consent, which shall not be unreasonably withheld. The
Issuer shall not, without the prior written consent of the Initial Purchasers,
effect any settlement or compromise of any pending or threatened proceeding in
respect of which the Initial Purchasers are or could have been a party, or
indemnity could have been sought hereunder by the Initial Purchasers, unless
such settlement (A) includes an unconditional written release of the Initial
Purchasers, in form and substance reasonably satisfactory to the
Representatives, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to an admission of
fault, culpability or failure to act by or on behalf of the Initial Purchasers.

(c) Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action for which such indemnified party is
entitled to indemnification under this Section 9, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 9, notify the indemnifying party of the commencement thereof in
writing; but the omission to so notify the indemnifying party (i) will not
relieve it from any liability under paragraph (a) or (b) above unless and to the
extent such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraphs (a) and (b) above. In case any
such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified

 

-19-



--------------------------------------------------------------------------------

party shall have been advised by counsel that there may be one or more legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party, or (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after receipt by the indemnifying party of notice of the institution of
such action, then, in each such case, the indemnifying party shall not have the
right to direct the defense of such action on behalf of such indemnified party
or parties and such indemnified party or parties shall have the right to select
separate counsel to defend such action on behalf of such indemnified party or
parties. After notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof and approval by such indemnified
party of counsel appointed to defend such action, the indemnifying party will
not be liable to such indemnified party under this Section 9 for any legal or
other expenses, other than reasonable costs of investigation, subsequently
incurred by such indemnified party in connection with the defense thereof,
unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that in connection with such action the indemnifying party
shall not be liable for the expenses of more than one separate counsel (in
addition to local counsel) in any one action or separate but substantially
similar actions in the same jurisdiction arising out of the same general
allegations or circumstances, designated by the Initial Purchasers in the case
of paragraph (a) of this Section 9 or the Issuer in the case of paragraph (b) of
this Section 9, representing the indemnified parties under such paragraph (a) or
paragraph (b), as the case may be, who are parties to such action or actions) or
(ii) the indemnifying party has authorized in writing the employment of counsel
for the indemnified party at the expense of the indemnifying party. All fees and
expenses reimbursed pursuant to this paragraph (c) shall be reimbursed as they
are incurred. After such notice from the indemnifying party to such indemnified
party, the indemnifying party will not be liable for the costs and expenses of
any settlement of such action effected by such indemnified party without the
prior written consent of the indemnifying party (which consent shall not be
unreasonably withheld, conditioned or delayed), unless such indemnified party
waived in writing its rights under this Section 9, in which case the indemnified
party may effect such a settlement without such consent.

(d) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 9 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party on the other from the
offering of the Notes or (ii) if the allocation provided by the foregoing clause
(i) is not permitted by applicable law, not only such relative benefits but also
the relative fault of the indemnifying party or parties on the one hand and the
indemnified party on the other in connection with the statements or omissions or
alleged statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof). The relative benefits received by
the Issuer on the one hand and any Initial Purchaser on the other shall be
deemed to be in the same proportion as the total proceeds from the offering
(before deducting expenses) received by the Issuer bear to the total discounts
and commissions received by such Initial Purchaser. The relative fault of the
parties shall be determined by

 

-20-



--------------------------------------------------------------------------------

reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Issuer on the one hand, or such Initial
Purchaser on the other, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission or
alleged statement or omission, and any other equitable considerations
appropriate in the circumstances. The Issuer and the Initial Purchasers agree
that it would not be equitable if the amount of such contribution were
determined by pro rata or per capita allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in the first sentence of this paragraph (d). Notwithstanding any other
provision of this paragraph (d), no Initial Purchaser shall be obligated to make
contributions hereunder that in the aggregate exceed the total discounts,
commissions and other compensation received by such Initial Purchaser under this
Purchase Agreement, less the aggregate amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of the untrue or alleged
untrue statements or the omissions or alleged omissions to state a material
fact, and no person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of this
paragraph (d), each person, if any, who controls an Initial Purchaser within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act shall have
the same rights to contribution as the Initial Purchasers, and each director of
the Issuer, each officer of the Issuer and each person, if any, who controls the
Issuer within the meaning of Section 15 of the Act or Section 20 of the Exchange
Act, shall have the same rights to contribution as the Issuer.

Section 10. Survival Clause. The respective representations, warranties,
agreements, covenants, indemnities and other statements of the Issuer, its
officers and the Initial Purchasers set forth in this Purchase Agreement or made
by or on behalf of them pursuant to this Purchase Agreement shall remain in full
force and effect, regardless of (i) any investigation made by or on behalf of
the Issuer, any of its officers or directors, the Initial Purchasers or any
controlling person referred to in Section 9 hereof and (ii) delivery of and
payment for the Notes. The respective agreements, covenants, indemnities and
other statements set forth in Sections 6, 9, 10 and 15 hereof shall remain in
full force and effect, regardless of any termination or cancellation of this
Purchase Agreement.

Section 11. Termination.

(a) This Purchase Agreement may be terminated in the sole discretion of the
Representatives by notice to the Issuer given prior to the Closing Date in the
event that the Issuer shall have failed, refused or been unable to perform all
obligations and satisfy all conditions on its part to be performed or satisfied
hereunder at or prior thereto or, if at or prior to the Closing Date:

(i) any of the Issuer or the Subsidiaries shall have sustained any loss or
interference with respect to its businesses or properties from fire, flood,
hurricane, accident or other calamity, whether or not covered by insurance, or
from any strike, labor dispute, slow down or work stoppage or any legal or
governmental proceeding, which loss or interference, in the sole judgment of the
Representatives, has had or has a Material Adverse Effect, or there shall have
been, in the sole judgment of the Representatives, any event or development
that, individually or in the aggregate, has or could be reasonably

 

-21-



--------------------------------------------------------------------------------

likely to have a Material Adverse Effect (including without limitation a change
in control of the Issuer or the Subsidiaries), except in each case as described
in the Pricing Disclosure Package and the Final Memorandum (exclusive of any
amendment or supplement thereto);

(ii) trading in securities of the Issuer or in securities generally on the New
York Stock Exchange or the NASDAQ Stock Market shall have been suspended or
materially limited or minimum or maximum prices shall have been established on
any such exchange or market;

(iii) a banking moratorium shall have been declared by New York or United States
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States;

(iv) there shall have been (A) an outbreak or escalation of hostilities between
the United States and any foreign power, or (B) an outbreak or escalation of any
other insurrection or armed conflict involving the United States or any other
national or international calamity or emergency, or (C) any material change in
the financial markets of the United States which, in the case of (A), (B) or
(C) above and in the sole judgment of the Initial Purchasers, makes it
impracticable or inadvisable to proceed with the offering or the delivery of the
Notes as contemplated by the Pricing Disclosure Package and the Final
Memorandum; or

(v) any securities of the Issuer shall have been downgraded or placed on any
“watch list” for possible downgrading by any nationally recognized statistical
rating organization, or any such organization has changed its outlook with
respect to its ratings of any securities of the Issuer (other than an
announcement with positive implications of a possible upgrading).

(b) Termination of this Purchase Agreement pursuant to this Section 11 shall be
without liability of any party to any other party except as provided in
Section 10 hereof.

Section 12. Information Supplied by the Initial Purchasers. The statements set
forth in the last paragraph on the front cover page and in the third and fourth
sentences of the third paragraph under the heading “Private Placement” in the
Memorandum (to the extent such statements relate to the Initial Purchasers)
constitute the only information furnished by the Initial Purchasers to the
Issuer for the purposes of Sections 2(a) and 9 hereof.

Section 13. Notices. All communications hereunder shall be in writing and, if
sent to the Initial Purchasers, shall be mailed or delivered to (i) Deutsche
Bank Securities Inc., 60 Wall Street, New York, New York 10005, Attention:
General Counsel; and (ii) Banc of America Securities LLC, One Bryant Park, New
York, New York 10036, Attention, with a copy sent to Cahill Gordon & Reindel
LLP, 80 Pine St., New York, New York, Attention: Stuart G. Downing: Legal
Department, if sent to the Issuer, shall be mailed or delivered to the Issuer at
1000 Wilson Boulevard, Suite 2700, Arlington, Virginia 22209, Attention: Stephen
P. Gibson; with a copy to Fulbright & Jaworski L.L.P., 1301 McKinney, Suite
5100, Houston, Texas, Attention: Michael W. Conlon.

 

-22-



--------------------------------------------------------------------------------

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; and one business day after
being timely delivered to a next-day air courier.

Section 14. Successors. This Purchase Agreement shall inure to the benefit of
and be binding upon the Initial Purchasers, the Issuer and their respective
successors and legal representatives, and nothing expressed or mentioned in this
Purchase Agreement is intended or shall be construed to give any other person
any legal or equitable right, remedy or claim under or in respect of this
Purchase Agreement, or any provisions herein contained; this Purchase Agreement
and all conditions and provisions hereof being intended to be and being for the
sole and exclusive benefit of such persons and for the benefit of no other
person except that (i) the indemnities of the Issuer contained in Section 9 of
this Purchase Agreement shall also be for the benefit of any person or persons
who control the Initial Purchasers within the meaning of Section 15 of the Act
or Section 20 of the Exchange Act and (ii) the indemnities of the Initial
Purchasers contained in Section 9 of this Purchase Agreement shall also be for
the benefit of the directors of the Issuer, its officers and any person or
persons who control the Issuer within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act. No purchaser of Notes from the Initial
Purchasers will be deemed a successor because of such purchase.

Section 15. APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT,
AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO ANY PROVISIONS
THEREOF RELATING TO CONFLICTS OF LAW.

Section 16. [RESERVED]

Section 17. No Advisory or Fiduciary Responsibility. The Issuer acknowledges and
agrees that (i) the purchase and sale of the Notes pursuant to this Purchase
Agreement is an arm’s-length commercial transaction between the Issuer, on the
one hand, and the Initial Purchasers, on the other, (ii) in connection therewith
and with the process leading to such transaction each Initial Purchaser is
acting solely as a principal and not the agent or fiduciary of the Issuer,
(iii) no Initial Purchaser has assumed an advisory or fiduciary responsibility
in favor of the Issuer with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether such Initial Purchaser has
advised or is currently advising the Issuer on other matters) or any other
obligation to the Issuer except the obligations expressly set forth in this
Purchase Agreement and (iv) the Issuer has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Issuer agrees that it will not
claim that any Initial Purchaser has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Issuer, in connection with
such transaction or the process leading thereto.

Section 18. Authority of the Representatives. Any action by the Initial
Purchasers hereunder may be taken by the Representatives on behalf of the
Initial Purchasers, and any such action taken by the Representatives and shall
be binding upon such Initial Purchasers.

 

-23-



--------------------------------------------------------------------------------

Section 19. Counterparts. This Purchase Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

-24-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute a binding agreement between the Issuer and the Initial
Purchasers.

 

Very truly yours,

 

ALLBRITTON COMMUNICATIONS COMPANY

By:   /s/ Stephen P. Gibson   Name: Stephen P. Gibson  
Title: Senior Vice President,
          Chief Financial Officer

 

The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written.

 

DEUTSCHE BANK SECURITIES INC.
Acting on behalf of themselves and as a Representative of the several Initial
Purchasers

By:   /s/ Christopher A. Johnson   Name: Christopher A. Johnson   Title:
Managing Director By:   /s/ Stephanie L. Perry   Name: Stephanie L. Perry  
Title: Managing Director BANC OF AMERICA SECURITIES LLC
Acting on behalf of themselves and as a Representative of the several Initial
Purchasers By:   /s/ Peter Almond   Name: Peter Almond   Title: Director

 

S-1



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchaser

   Principal
Amount of Notes

Deutsche Bank Securities Inc.

   $ 273,000,000

Banc of America Securities LLC

   $ 182,000,000       

Total

   $ 455,000,000       

 

Annex A-1



--------------------------------------------------------------------------------

Annex A

 

1. Pricing Supplement dated April 22, 2010

 

Annex A-2



--------------------------------------------------------------------------------

Exhibit A

[Form of Opinion of Fulbright & Jaworski L.L.P.]

We advise you that, in our opinion:

(a) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.

(b) The Company has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Pricing Disclosure
Package and the Final Memorandum.

(c) The Company is duly qualified as a foreign corporation to transact business
and is in good standing in the District of Columbia and the Commonwealth of
Virginia.

(d) The authorized, issued and outstanding capital stock of the Company is as
set forth in the Pricing Disclosure Package and the Final Memorandum under the
caption “Security Ownership of Beneficial Owners and Management.”

(e) Each Subsidiary that is a corporation has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation, has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Pricing Disclosure Package and the Final Memorandum and is duly qualified as a
foreign corporation to transact business and is in good standing in each
jurisdiction listed opposite its name on Schedule I hereto; all of the issued
and outstanding capital stock of each Subsidiary has been duly authorized and
validly issued, is fully paid and non-assessable and, to our knowledge, is owned
by the Company, directly or through Subsidiaries, free and clear of any “adverse
claim” as defined in Section 8-102 of the New York Uniform Commercial Code,
other than the pledge pursuant to the Pledge Agreement.

(f) Each Subsidiary that is a limited liability company has been duly formed and
is validly existing as a limited liability company in good standing under the
laws of the jurisdiction of its formation, has limited liability company power
and authority to own, lease and operate its properties and to conduct its
business as described in the Pricing Disclosure Package and the Final Memorandum
and is duly qualified as a foreign limited liability company to transact
business and is in good standing in each jurisdiction listed on Schedule I; all
of the issued and outstanding limited liability company interests of each
Subsidiary that is a limited liability company has been duly authorized and
validly issued and, to our knowledge, is owned by the Company, directly or
through Subsidiaries, free and clear of any “adverse claim” as defined in
Section 8-102 of the New York Uniform Commercial Code, other than the pledge
pursuant to the Pledge Agreement.

(g) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Purchase Agreement and to
consummate the transactions contemplated hereby. The Purchase Agreement has been
duly authorized, executed and delivered by the Company.



--------------------------------------------------------------------------------

(h) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Indenture. The Indenture has been
duly authorized, executed and delivered by the Company and constitutes a valid
and binding agreement of the Company under the laws of the State of New York,
enforceable against the Company in accordance with its terms.

(i) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Registration Rights Agreement. The
Registration Rights Agreement has been duly authorized, executed and delivered
by the Company and constitutes a valid and binding agreement of the Company
under the laws of the State of New York, enforceable against the Company in
accordance with its terms.

(j) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Notes. The Notes are in the form
contemplated by the Indenture, have been duly authorized by the Company and,
when executed by the Company and authenticated by the Trustee in the manner
provided in the Indenture and delivered against payment of the purchase price
therefor in accordance with the terms of the Purchase Agreement, will constitute
valid and binding obligations of the Company under the laws of the State of New
York, enforceable against the Company in accordance with their terms and will be
entitled to the benefits of the Indenture.

(k) No qualification of the Indenture under the TIA is required in connection
with the sale of the Notes to you. The Indenture is in form sufficient for
qualification under the TIA.

(l) The Notes, the Exchange Notes, the Private Exchange Notes and each of the
Operative Agreements conform in all material respects to the descriptions
thereof contained in the Pricing Disclosure Package and the Final Memorandum.

(m) No registration under the Act of the Notes is required for the sale of the
Notes to you as contemplated by the Purchase Agreement or in connection with the
initial resale of the Notes by you in accordance with Section 8 of the Purchase
Agreement, and prior to the commencement of the Exchange Offer (as defined in
the Registration Rights Agreement) or the effectiveness of the Shelf
Registration Statement (as defined in the Registration Rights Agreement), the
Indenture is not required to be qualified under the TIA, in each case assuming
(i) that the purchasers who buy the Notes in the initial resale thereof are QIBs
or persons who are neither U.S. persons (as such term is defined in Rule 902
under the Act) nor persons who purchase Notes for the benefit of any U.S.
persons outside the United States in reliance upon Regulation S under the Act,
(ii) the accuracy of your representations and those of the Company regarding the
absence of general solicitation in connection with the sale of the Notes to you
and the initial resale of the Notes as contemplated by the Purchase Agreement;
and (iii) compliance by you and the Company with the terms of the Purchase
Agreement.

(n) The Company has all requisite corporate power to authorize and issue the
Exchange Notes and the Private Exchange Notes and the issuance of the Exchange
Notes and the Private Exchange Notes has been duly authorized by the Company.
Each of the Exchange Notes and the Private Exchange Notes, when and if executed,
issued and delivered in accordance with the terms of the Registration Rights
Agreement and the Indenture and authenticated by the Trustee in the manner
provided in the Indenture, will be a valid and binding obligation of the Company
under the laws of the State of New York, enforceable against the Company in
accordance with its terms.



--------------------------------------------------------------------------------

(o) To our knowledge, there are no legal or governmental proceedings pending or
threatened against the Company or any of the Subsidiaries that are required to
be disclosed in the Pricing Disclosure Package and the Final Memorandum, other
than those disclosed therein, or that seeks to restrain, enjoin or prevent the
consummation of or otherwise challenge the issuance or sale of the Notes or the
consummation of the other transactions described in the Pricing Disclosure
Package and the Final Memorandum under the caption “Use of Proceeds.”

(p) The information in the Pricing Disclosure Package and the Final Memorandum
under the caption “Security Ownership of Beneficial Owners and Management” that
describes the rights of a holder of common stock of the Company and under the
caption “Description of the Notes,” to the extent that such information
constitutes matters of law or legal conclusions, has been reviewed by us and is
correct in all material respects.

(q) Contracts and other documents to which the Company or any of the
Subsidiaries is a party that are described in the Pricing Disclosure Package and
the Final Memorandum under the captions “Our Business—Network Affiliation
Agreements and Relationship”; “Certain Relationships and Related
Transactions—Income Taxes”; and “Description of Certain Other Indebtedness” are
described correctly in all material respects, it being understood that we
express no opinion as to financial data with respect thereto or as to
relationship between Deutsche Bank Securities Inc. and Deutsche Bank Trust
Company Americas. To our knowledge, there are no contracts, indentures,
mortgages, loan agreements, notes, leases or other instruments to which the
Company or any of the Subsidiaries is a party that are required to be described
or referred to in the Pricing Disclosure Package and the Final Memorandum other
than those described or referred to therein.

(r) No authorization, approval, consent or order of any court or governmental
authority or agency (except as to the Federal securities laws, the only opinions
or statements with respect to which are addressed in numbered paragraphs
(xiii) and (xx) hereof) is required on the part of the Company in connection
with the due authorization, execution and delivery of the Operative Agreements
or for the offering, issuance or sale of the Notes to you under the Purchase
Agreement.

(s) The execution, delivery and performance by the Company of the Operative
Agreements, the Exchange Notes and the Private Exchange Notes (including the use
of the net proceeds from the sale of the Notes as described in the Pricing
Disclosure Package and the Memorandum under the caption “Use of Proceeds”) and
compliance by the Company with its obligations under each of the Operative
Agreements, the Exchange Notes and the Private Exchange Notes, (a) will not
constitute a breach of, or default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of the Subsidiaries pursuant to any Material Agreement to which
the Company or any of the Subsidiaries is a party or by which it or any of them
is bound, except for any such breach, default, creation or imposition that would
not, individually or in the aggregate, have a Material Adverse Effect, nor
(b) will not result in any violation (except such as may have been waived) of
the provisions of (1) the charter or by-laws of the Company or any of the
Subsidiaries, or (2) (except with respect to the Federal securities laws, the
only opinions or statements with respect to which are addressed in numbered
paragraphs (xiii) and (xx) hereof and the paragraph immediately following
numbered paragraph (xxi)) any applicable law, statute, rule, regulation,
judgment, order, writ or decree known to us to be applicable to the Company or
any of its Subsidiaries, except in the case of clause (b)(2), for any such
violation that would not, individually or in the aggregate, have a Material
Adverse Effect. To our knowledge, except as contemplated by the Registration
Rights Agreement, there are no persons with registration or other similar rights
to have any securities registered by the Company under the Act.



--------------------------------------------------------------------------------

(t) None of the Company or its Subsidiaries is, or immediately after the sale of
the Notes and the application of the proceeds from such sale (as described in
the Pricing Disclosure Package and the Final Memorandum under the caption “Use
of Proceeds”) will be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

(u) Assuming the Company uses the proceeds of the Notes solely for the purposes
identified in the Pricing Disclosure Package and the Final Memorandum under the
caption “Use of Proceeds,” neither the consummation of the transactions
contemplated by this Purchase Agreement nor the sale, issuance, execution or
delivery of the Notes will violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

During the course of the preparation of the Pricing Disclosure Package and the
Final Memorandum, we have participated in conferences with certain officers and
other representatives of the Company, representatives of the independent public
accountants for the Company, representatives of the Initial Purchasers and
counsel for the Initial Purchasers, at which conferences the contents of the
Pricing Disclosure Package and the Final Memorandum and related matters were
discussed. Given the limitations inherent in the independent verification of
factual matters and the character of determinations involved in the offering
process, we are not passing upon and do not assume any responsibility for the
accuracy, completeness or fairness of any portion of the Pricing Disclosure
Package or the Final Memorandum (except to the extent set forth in paragraphs
(xvi) and (xvii) above), and we have not independently verified the accuracy,
completeness or fairness of any information contained in the Pricing Disclosure
Package or the Final Memorandum. Subject to, and on the basis of the foregoing
(relying as to materiality to a large extent upon the statements of officers and
other representatives of the Company and its Subsidiaries), no facts have come
to our attention that cause us to believe that, (i) as of the Time of Execution,
the Pricing Disclosure Package contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein not misleading and (ii) as of the date of the
Final Memorandum or the Closing Date, the Final Memorandum contained or contains
an untrue statement of a material fact or omitted or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading, except
that, in each case of clause (i) and (ii), we make no comment with respect to
the financial statements, notes, schedules or other financial data included or
incorporated in or omitted therefrom.



--------------------------------------------------------------------------------

SCHEDULE I

 

Subsidiary

  

Jurisdictions in which Subsidiary is Qualified
to Transact Business as a Foreign Corporation

KATV, LLC

   Arkansas

KTUL, LLC

   Oklahoma*

WSET, Incorporated

   Virginia

Harrisburg Television, Inc.

   Pennsylvania

TV Alabama, Inc.

   Alabama

ACC Licensee, Inc.

   South Carolina

 

* Qualified under the name KTUL L.L.C.

 

Exhibit A-1-1



--------------------------------------------------------------------------------

Exhibit B

[Form of Opinion of Jerald N. Fritz, Esq.]

I advise you that, in my opinion:

(a) To my knowledge, there are no legal or governmental proceedings pending or
threatened against the Company or any of the Subsidiaries that are required to
be disclosed in the Pricing Disclosure Package or the Final Memorandum, other
than those disclosed therein.

(b) The information in the Pricing Disclosure Package and the Final Memorandum
under the caption “Our Business—Legislation and Regulation”, to the extent that
such information constitutes matters of law or legal conclusions, has been
reviewed by me and is correct in all material respects.

(c) No authorization, approval, consent or order of any court or governmental
authority or agency (other than as disclosed in the Pricing Disclosure Package
or the Final Memorandum) is required on the part of the Company in connection
with the due authorization, execution and delivery of the Operative Documents or
for the offering, issuance or sale of the Notes to the Initial Purchasers under
the Purchase Agreement; and

(d) The execution, delivery and performance by the Company of each of the
Operative Documents, and the Notes (including the use of the net proceeds from
the sale of the Notes as described in the Pricing Disclosure Package and the
Final Memorandum under the caption “Use of Proceeds”) and compliance by the
Company with its obligations under each of the Operative Documents, and the
Notes and Exchange Notes, will not constitute a breach of, or default under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of the Subsidiaries (except such as may
have been waived) pursuant to any contract, indenture, mortgage, deed of trust,
loan or credit agreement, note, lease or any other agreement or instrument to
which the Company or any of the Subsidiaries is a party or by which it or any of
them is bound, nor will such action result in any violation (except such as may
have been waived) of the provisions of the charter or by-laws of the Company or
any of the Subsidiaries, or any applicable law, statute, rule, regulation,
judgment, order, writ or decree, known by me to be applicable to the Company or
any of the Subsidiaries. To my knowledge, except as contemplated by the
Registration Rights Agreement, there are no persons with registration or other
similar rights to have any securities registered by the Company under the Act.

During the course of the preparation of the Pricing Disclosure Package and the
Final Memorandum, I have participated in conferences with certain officers and
other representatives of the Company, representatives of the independent public
accountants for the Company, representatives of the Initial Purchasers and
counsel for the Initial Purchasers, at which conferences the contents of the
Pricing Disclosure Package and the Final Memorandum and related matters were
discussed. Given the limitations inherent in the independent verification of
factual matters and the character of determinations involved in the offering
process, I am not passing upon and do not assume any responsibility for the
accuracy, completeness or fairness of any portion of the Final Memorandum
(except to the extent set forth in paragraph (ii) above), and I have

 

Exhibit B-1



--------------------------------------------------------------------------------

not independently verified the accuracy, completeness or fairness of any
information contained in the Pricing Disclosure Package or the Final Memorandum.
Subject to, and on the basis of the foregoing, no facts have come to my
attention that cause me to believe that, (i) as of the Time of Execution, the
Pricing Disclosure Package contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading and (ii) as of the date of the Final
Memorandum or the Closing Date, the Final Memorandum contained or contains an
untrue statement of a material fact or omitted or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, except that
I make no comment with respect to the financial statements, notes, schedules or
other financial data included or incorporated in or omitted therefrom.

 

Exhibit B-2